                                                                                         Case 3:18-cv-00601-LRH-CBC Document 14 Filed 03/25/19 Page 1 of 2


                                                                                     1   G. MARK ALBRIGHT, ESQ.
                                                                                         Nevada Bar No. 001394
                                                                                     2   D. CHRIS ALBRIGHT, ESQ.
                                                                                         Nevada Bar No. 004904
                                                                                     3   ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                         801 South Rancho Drive, Suite D-4
                                                                                     4   Las Vegas, Nevada 89106
                                                                                         Tel: (702) 384-7111
                                                                                     5   Fax: (702) 384-0605
                                                                                         gma@albrightstoddard.com
                                                                                     6   dca@albrightstoddard.com
                                                                                         Attorneys for Plaintiffs
                                                                                     7

                                                                                     8                                                     UNITED STATES DISTRICT COURT

                                                                                     9                                                        FOR THE DISTRICT OF NEVADA
                                                                                    10

                                                                                    11   JOHN ILIESCU, JR. and SONNIA SANTEE                                                          CASE NO.:   3:18-cv-00601-LRH-CBC
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                         ILIESCU, as Trustees of the JOHN ILIESCU,
                                                                                    12   JR. AND SONNIA ILIESCU 1992 FAMILY
                                                                                         TRUST AGREEMENT; JOHN ILIESCU, JR.,
                                                                                    13   M.D., individually; SONNIA SANTEE
                                                       A PROFESSIONAL CORPORATION




                                                                                         ILIESCU, individually,
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE




                                                                                    14
                                                           QUAIL PARK, SUITE D-4




                                                                                                                                                                                           STIPULATION AND ORDER TO
LAW OFFICES




                                                                                                                                 Plaintiffs,
                                                                                    15
                                                                                         vs.                                                                                                   EXTEND FILING DATE
                                                                                    16
                                                                                         JOHN SCHLEINING; and DOES I thru XX,
                                                                                    17
                                                                                                                                 Defendant.
                                                                                    18

                                                                                    19                COMES NOW, Plaintiffs, JOHN ILIESCU, JR., and SONNIA SANTEE ILIESCU, as

                                                                                    20   Trustees of the JOHN ILIESCU, JR. AND SONNIA ILIESCU 1992 FAMILY TRUST

                                                                                    21   AGREEMENT; JOHN ILIESCU, JR., individually; and SONNIA SANTEE ILIESCU,
                                                                                         individually, by and through their undersigned counsel of record, D. CHRIS ALBRIGHT, ESQ.,
                                                                                    22
                                                                                         of      ALBRIGHT,                    STODDARD,                     WARNICK                   &     ALBRIGHT,   and   Defendant,   JOHN
                                                                                    23
                                                                                         SCHLEINING, by and through his counsel of record L. EDWARD HUMPHREY, ESQ. of
                                                                                    24
                                                                                         HUMPHREY LAW PLLC, and, whereas, Plaintiff had previously allowed Defendant additional
                                                                                    25
                                                                                         time to file his initial response to the Complaint; and whereas, the Plaintiff’s counsel has had
                                                                                    26
                                                                                         conflicting scheduling issues in other cases which are delaying completion of a response to the
                                                                                    27   Motion to Dismiss; therefore, the parties each hereby stipulate and agree through their undersigned
                                                                                    28

                                                                                         G:\Mark\00-MATTERS\Iliescu, John (10684.0010)\Schleining (10684.0040)\SAO to Extend 3.25.19.doc
                                                                                         Case 3:18-cv-00601-LRH-CBC Document 14 Filed 03/25/19 Page 2 of 2


                                                                                     1
                                                                                         counsel that the deadline for Plaintiffs’ Opposition to Defendant’s Motion to Dismiss (Doc. #9),
                                                                                     2
                                                                                         currently due March 29, 2019, be extended to and including Friday, April 5, 2019.
                                                                                     3
                                                                                         DATED this 25th day of March, 2019.                  DATED this 25th day of March, 2019.
                                                                                     4
                                                                                         ALBRIGHT, STODDARD, WARNICK                          HUMPHREY LAW PLLC
                                                                                     5    & ALBRIGHT
                                                                                     6
                                                                                           /s/ D. Chris Albright                                /s/ L. Edward Humphrey
                                                                                     7   G. MARK ALBRIGHT, ESQ.                               L. EDWARD HUMPHREY, ESQ.
                                                                                         Nevada Bar No. 001394                                Nevada Bar No. 9066
                                                                                     8   D. CHRIS ALBRIGHT, ESQ.                              CHRISTOPHER L. BLANDFORD, ESQ.
                                                                                         Nevada Bar No. 004904                                Nevada Bar No. 14482
                                                                                     9   801 South Rancho Drive, Suite D-4                    201 Washington Street, Suite 350
                                                                                         Las Vegas, Nevada 89106                              Reno, Nevada 89501
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10   Tel: 702.384.7111                                    Tel: 775.420.3500
                                                                                         Fax: 702.384.0605                                    Fax: 775.683.9917
                                                                                    11
                                                                                         gma@albrightstoddard.com                             ed@hlawnv.com
                                                                                    12   dca@albrightstoddard.com                             clb@hlawnv.com
                                                       A PROFESSIONAL CORPORATION




                                                                                         Attorneys for Plaintiffs                             Attorneys for Defendant
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE




                                                                                    13
                                                           QUAIL PARK, SUITE D-4
LAW OFFICES




                                                                                    14
                                                                                                                                     ORDER
                                                                                    15
                                                                                                IT IS SO ORDERED THIS _____ dayofofMarch,
                                                                                                                      26th day      __________,
                                                                                                                                          2019. 2019.
                                                                                    16

                                                                                    17
                                                                                                                                              _____________________________________
                                                                                    18
                                                                                                                                              UNITED
                                                                                                                                              LARRY R.STATES
                                                                                                                                                        HICKSDISTRICT JUDGE
                                                                                    19                                                        UNITED STATES DISTRICT JUDGE

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                        -2-
